Citation Nr: 1608412	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  06-17 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial compensable rating for cirrhosis of the liver.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and V. G. 


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to September 1983.  

The current matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In April 2010, a Travel Board hearing was held before the undersigned Veterans Law Judge (VLJ).

In November 2010, the Board in pertinent part remanded the issues of service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and bipolar disorder; entitlement to an initial compensable rating for cirrhosis of the liver; and entitlement to a total disability rating based on individual unemployability (TDIU).  

In April 2015, the RO granted service connection for depressive disorder and PTSD with chronic anxiety and assigned a 50 percent rating from July 20, 2004.  In September 2015, the RO granted entitlement to TDIU effective September 13, 2012, which was the day after his last self-reported date of employment.  These appear to be complete grants of the benefits sought and as the issues are resolved, they are no longer for consideration.  

In September 2015, the RO issued a supplemental statement of the case addressing the evaluation for cirrhosis.  The Veteran submitted the "SSOC Notice Response" and indicated that he wanted to withdraw his appeal.  However, he further stated that if the "B.A.V." does not consider he wished to withdraw.  The Veteran's intentions are not clear and as his representative submitted argument in February 2016, the Board will consider the claim on its merits.  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

FINDING OF FACT

1.  The Veteran's cirrhosis symptoms such as weakness, anorexia, abdominal pain and malaise are contemplated in the 10 percent rating currently assigned for hepatitis C under Diagnostic Code 7354; a separate compensable rating under Diagnostic 7312 would result in pyramiding.

2.  The Veteran's cirrhosis is not additionally manifested by portal hypertension and at least minor weight loss.  


CONCLUSION OF LAW

The criteria for a compensable rating for cirrhosis are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.14, 4.114, Diagnostic Codes 7312, 7354 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in September 2006, VA notified the Veteran of the information and evidence needed to substantiate a service connection claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The letter also provided notice of how VA assigns disability ratings and effective dates.  The appeal issue is "downstream" in that it arose following the initial grant of service connection and additional notice is not required.  The claim was most recently readjudicated in the September 2015 supplemental statement of the case.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records and VA medical records.  At the travel board hearing, the Veteran reported that he applied for Social Security benefits but was denied.  The Veteran has not identified these records as being relevant and considering the extensive VA records and examinations already contained in the claims folder, the Board finds no basis to remand for these records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA has an obligation to secure SSA records only if there is a reasonable possibility that the records would help to substantiate the Veteran's claim).

The Veteran was provided VA examinations in July 2007, February 2009, December 2010, and September 2015.  The examinations contain findings sufficient for rating purposes and additional examination is not needed.  

The Veteran provided testimony at a Travel Board hearing and the VLJ's actions supplemented the VCAA and complied with any hearing-related duties.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159 (2015).

Analysis

In May 2009, the RO granted service connection for cirrhosis of the liver as related to service-connected hepatitis C and assigned a noncompensable rating from July 16, 2007.  The Veteran disagreed with the rating and perfected this appeal.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to a Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings, however, are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran is currently receiving a 10 percent rating for hepatitis C.  A 10 percent rating is assigned when there is intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks during the past 12-month period.  38 C.F.R. § 4.114, Diagnostic Code 7354.  Note to this provision states that cirrhosis should be evaluated under an appropriate diagnostic code, but that the same signs and symptoms cannot be used as the basis for evaluation under Diagnostic Code 7354 and under a diagnostic code for sequelae.  Id; see 38 C.F.R. § 4.14 (evaluation of the same disability under various diagnoses is to be avoided).

Cirrhosis of the liver, primary biliary cirrhosis, or cirrhotic phase of sclerosing cholangitis is rated as follows: symptoms such as weakness, anorexia, abdominal pain, and malaise (10 percent); portal hypertension and splenomegaly, with weakness, anorexia, abdominal pain, malaise, and at least minor weight loss (30 percent); history of one episode of ascites, hepatic encephalopathy, or hemorrhage from varices or portal gastropathy (erosive gastritis) (50 percent); history of two or more episodes of ascites, hepatic encephalopathy, or hemorrhage from varices or portal gastropathy (erosive gastritis) but with periods of remission between attacks (70 percent); and generalized weakness, substantial weight loss, and persistent jaundice, or; with one of the following refractory to treatment - ascites, hepatic encephalopathy, hemorrhage from varices or portal gastropathy (erosive gastritis) (100 percent).  38 C.F.R. § 4.114, Diagnostic Code 7312.  For evaluation under this diagnostic code, documentation of cirrhosis (by biopsy or imaging) and abnormal liver functions tests must be present.  Id. at Note.  

For purposes of evaluating conditions in § 4.114, the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for 3 months or longer.  "Baseline weight" means the average weight for the two-year-period preceding the onset of the disease.  See 38 C.F.R. § 4.112 (2015).  

The Veteran underwent a liver biopsy in March 2006.  Diagnosis was chronic hepatitis C with moderate activity, portal and bridging fibrosis (Stage III-IV).  A comment to the report indicates that although regenerative nodules were not identified, the broad band of fibrosis with associated bile duct proliferation was suspicious for cirrhosis.  Clinical correlation was recommended.  

The Veteran underwent a VA examination on July 16, 2007.  He reported nausea that woke him up at night and he felt nauseated in the morning.  He did not have vomiting and he took Mylanta for the upset stomach.  He felt tired all of the time.  He did not have abdominal pain or swelling of the legs.  Labs from February 2007 showed mild anemia.  He had side effects from his hepatitis treatment, to include fever, fatigue, malaise, anorexia, headache, nausea, vomiting, diarrhea and muscle pain.  There were no incapacitating episodes during the last 12-month period.  Regarding cirrhosis, the Veteran reported weakness, malaise, anorexia and nausea.  He denied abdominal distension, abdominal pain or jaundice.  The Veteran weighed 180 pounds.  There was no evidence of malnutrition.  The liver was enlarged without ascites or abdominal tenderness.  There was no evidence of portal hypertension.  Diagnosis was hepatitis C with cirrhosis.  The examiner stated that at the time of the examination, the Veteran did not appear to have physical sequelae of liver disease, other than a mildly enlarged liver.  

The Veteran underwent VA examination in February 2009.  At that time, he was well nourished without evidence of malnutrition and body weight was 204 pounds.  He complained of fatigue and tiredness.  There was no history of incapacitating episodes.  On physical examination, the liver was not palpable.  The abdomen was nontender without guarding or rigidity.  There was no jaundice or signs of anemia or ascites.  There was no evidence of portal hypertension.  There was no evidence of malnutrition or muscle wasting.  The examiner discussed relevant test results.  Diagnosis was (1) hepatitis C with moderate activity; and (2) liver biopsy of March 7, 2006 suspicious for cirrhosis of the liver.  

At the April 2010 hearing, the Veteran reported he had daily fatigue, nausea and diarrhea.  He also reported pain in the rib area and he took Mylanta.  He was not on a special diet but drank a lot of Gatorade.  He was not having weight loss problems or anemia.  He testified that probably twice in the last year he could not get out of bed for a day.  

The Veteran underwent a VA examination in December 2010.  He reported a lot of gas and loose stools.  He also got indigestion and heartburn.  He had pain in his abdomen located in the epigastrium.  Weight had been stable around 200-205 in the past.  He thought he might have lost about 10 pounds when he was undergoing interferon treatment.  There was no jaundice or vomiting currently.  He got occasional nausea and avoided greasy foods.  There were no incapacitating episodes during the last 12-month period.  He reported joint swelling when his hepatitis was active.  There was no swelling now but his joints ached.  The Veteran reported near constant fatigue, and intermittent malaise and anorexia.  Current weight was 188 pounds which is a loss of 10 percent compared to baseline.  There was no evidence of malnutrition.  The liver size and consistency was normal.  There was no evidence of ascites or portal hypertension.  There was tenderness in the right upper quadrant, but no guarding or rebound and the abdomen was soft.  

A January 2011 abdominal ultrasound revealed the liver was enlarged.  There was no evidence of focal mass lesions.  Portal vein velocity was within normal limits.  Impression was hepatomegaly; status post splenectomy.  

In a March 2011 statement the Veteran reported that he was always around 200-210 pounds until he got real sick and he was 175 pounds for at least a year.  He thought this should be considered.  

An August 2015 abdominal sonogram showed parenchymal liver disease and/or fatty infiltration; slightly enlarged and bulky liver; no evidence of ascites; no evidence of gallstones; lobulated renal parenchyma; and left renal stones.  

The Veteran most recently underwent a VA examination in September 2015.  In reviewing prior examinations and testing, the examiner stated there was no evidence of any manifestations or complications related to cirrhosis of the liver or portal hypertension like ascities, vomiting blood, known esophageal varices, spider nevi on chest, abdomen, palmar erythema, flapping tremors, hepatic coma or bleeding disorder, enlarged veins over the abdominal wall, vomiting blood or noticing blood in the stools.  The examiner further noted that laboratory tests revealed normal hepatic functions with normal bilirubin AST, AST and alkaline phosphatase since treatment with interferon.  The Veteran reported fatigue and intermittent nausea.  There were no incapacitating episodes during the past 12 months and continuous medication was not required.  The Veteran reported daily weakness attributable to liver cirrhosis.  Weight was 219 pounds.  There were normal bowel sounds in all 4 quadrants and there was no tenderness over the right upper quadrant, and no signs of ascites or shifting fluid dullness in the abdomen.  

Review of VA records documents complaints related to gastrointestinal discomfort and shows complaints and treatment related to multiple disorders, including essential hypertension.  

In his June 2009 notice of disagreement, the Veteran argued that he has symptoms such as weakness, abdominal pain and malaise and is entitled to a 10 percent rating.  As noted, the Veteran is currently receiving a 10 percent rating for hepatitis C under Diagnostic Code 7354, which contemplates his complaints of fatigue, malaise, anorexia, nausea, vomiting and pain.  Thus, he cannot receive a compensable rating for those same symptoms under Diagnostic Code 7312 for cirrhosis as this would result in pyramiding.  See 38 C.F.R. § 4.14.  

A 30 percent rating, however, is warranted when there is portal hypertension and splenomegaly, with weakness, anorexia, abdominal pain, malaise, and at least minor weight loss.  See 38 C.F.R. § 4.114, Diagnostic Code 7312.  

Evidence of record shows the Veteran underwent a splenectomy during service.  Thus, splenomegaly is not for consideration.  The Board acknowledges that the Veteran's weight fluctuated during the appeal period and there appears to have been minor weight loss at times, most notably during treatment with interferon.  There is, however, no evidence showing that he suffers from portal hypertension and VA examinations specifically state that he does not.  Accordingly, the criteria for an increased rating for cirrhosis are not met or more nearly approximated.  

The Board has considered whether the Veteran may be entitled to an extraschedular rating pursuant to 38 C.F.R. § 3.321 (2015).  On review, the referenced diagnostic code contemplates the claimed symptoms as well as other complications due to cirrhosis and higher schedular ratings are available for greater levels of disability. The rating schedule is adequate and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  In addition to cirrhosis of the liver, the Veteran is service-connected for splenectomy, scarring status post stab wound, and depressive disorder and PTSD with chronic anxiety.  The only issue being decided at this time is the evaluation for cirrhosis of the liver.  Accordingly, that is the only disability that the Board has considered in the extraschedular analysis with respect to considering the collective impact of the disabilities.  See id.   

The Veteran is currently in receipt of a TDIU and further consideration pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is not warranted.




ORDER

An initial compensable rating for cirrhosis of the liver is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


